Title: From George Washington to James Warren, 15 June 1781
From: Washington, George
To: Warren, James,Vernon, William


                        
                            Gentlemen
                            Head Quarters New Windsor 15th June 1781
                        
                        I have been informed that you have in your profession twenty pieces of Cannon 18 pounders belonging to the
                            Continent--We are now in the greatest want of heavy Artillery and if you have no immediate use for those pieces or no
                            orders for their particular disposal you will oblige me by delivering them to Colo. Crane of the Artillery who will
                            undertake to forward them to this place. We are likewise very deficient of the quantity of powder necessary for this
                            operation which we have in view--If you have any of that Article on hand which can be spared or if any has arrived in the
                            Alliance or should shortly arrive, you will be pleased also to deliver as much as you can, without interfering with the
                            service of the Marine; to Colonel Crane. I have the honor to be Gentlemen Yr most obt Servt

                    